Citation Nr: 0921025	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1992 to January 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a 
right knee disability.  In a September 2008 Board returned 
the case for additional development with respect to this 
issue, and the case was subsequently returned to the Board 
for further appellate review.  



FINDINGS OF FACT

1.  A right knee disorder was noted on the physical 
examination performed in connection with the Veteran's entry 
into service, and the preexisting right knee disorder did not 
increase in severity during service.  

2.  A currently diagnosed right knee disorder is not shown to 
be causally or etiologically related to service and was not 
caused or chronically worsened by the service connected left 
foot disability.  



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March and July 2003, March 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.  

The Veteran essentially contends that he has a right knee 
disorder that should be recognized as a service connected 
disability.  Service connection may be established for 
disability resulting from injury or disease incurred in 
service.  38 U.S.C.A. § 1110.  Service connection connotes 
many factors, but basically, it means that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection can be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a).

In general, the Veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service.  See 38 U.S.C.A. § 1111.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153; Wagner, supra.  If this burden is met, then the Veteran 
is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a Veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder.  
See 38 U.S.C.A. § 1153; Wagner, supra.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the Veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; see also Jensen, supra; 38 
C.F.R. § 3.306.

Here, the Veteran's report of medical examination at entrance 
to service shows that he had a right knee disorder, prior to 
service.  The evidence of record thus constitutes clear and 
unmistakable evidence that the condition preexisted his 
service.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, 
the presumption of soundness is rebutted as a right knee 
disorder was noted upon service entrance.  As such, the first 
issue for consideration is whether the Veteran's right knee 
disorder was aggravated beyond the normal progression during 
service.  

The service treatment records (STR) reveal a right knee 
condition.  The April 1992 induction examination noted a 
surgical scar on the right knee and the examiner found that 
the Veteran was status post right patella.  In an April 1992 
medical pre-screening form the Veteran reported that he had a 
small portion of his right knee cap removed in 1978.  In 
November 1992 the Veteran complained of right knee pain and 
swelling after running.  The December 1992 exit examination 
did not note any abnormalities besides a surgical scar on the 
right knee.  

Private medical consists of a February 2003 podiatric 
examination in which the Veteran reported that he had left 
foot pain and right knee symptoms. 

VA medical treatment records show complaints of and treatment 
for a right knee condition with pain in May 2000, August 
2000, May 2001, September 2001 and May 2006.  A July 2003 VA 
examination diagnosed the Veteran with right knee status post 
patella fracture with tricompartmental arthritis but did not 
provide an opinion as to causation, which is why the claim 
was returned by the Board for another examination in 
September 2008. 

In February 2009 a VA examination was conducted with review 
of the record.  The Veteran was diagnosed with degenerative 
arthritis of right knee joint with loose body.  The examiner 
opined that the "Veteran's pre-existing right knee disorder 
did not increase in severity during his service."  He also 
opined that the Veteran's current right knee condition was 
less likely as not causally or etiologically related to the 
symptomatology shown in the STR.  The examiner opined that 
the Veteran's service connected left foot disability less 
likely as not caused or chronically worsened his right knee 
condition.  The examiner based his opinions on review of the 
record and his examination of the Veteran.

Based on this record the Veteran has not demonstrated an 
aggravation of his pre-existing right knee disorder as there 
was no evidence of an increase in disability during service.  
The STR demonstrate that the Veteran had right knee surgery 
prior to service and the VA examiner concluded that the 
preexisting right knee disorder did not increase in severity 
during service.  The only service complaints of, or treatment 
for, a right knee disorder was in November 1992 when the 
Veteran complained of knee pain and swelling.  However, 
temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
the symptoms) has worsened.  See Davis (John F.) v. Principi, 
276 F.3d 1341, 1346 (Fed. Cir. 2002).  

The February 2009 VA examiner reviewed the record, examined 
the Veteran and opined that the Veteran's right knee disorder 
existed prior to service and did not increase in severity 
during service.  There is no evidence of a chronic worsening 
of the right knee disorder or an increase in severity during 
service.  Therefore there is no basis to find an aggravation 
of the pre-existing right knee disorder.  The weight of the 
medical evidence is against a finding that the Veteran's pre-
existing right knee disorder was aggravated by service. 

The Veteran also contends that his right knee disorder should 
be service connected on a secondary basis as a result of 
aggravation by his service connected left foot injury.  The 
Veteran argues that his right knee disorder has gotten worse 
as he has to put more weight on it to compensate for his left 
foot injury.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  However, there is no evidence of record 
that the Veteran's right knee disorder was aggravated by his 
service connected left foot injury.  In February 2003 the 
Veteran complained of left foot pain and right knee symptoms, 
but there was no opinion linking the two complaints to each 
other.  The February 2009 VA examiner opined that it was less 
likely than not that the Veteran's left foot disability 
caused or chronically worsen his right knee disorder.  The 
examiner based his opinion on a review of the record and 
examination of the Veteran.  There is no evidence to the 
contrary.  As such, the Board finds that the weight of the 
medical evidence is against a finding of secondary service 
connection for a right knee disorder. 

The Veteran believes that his right knee disorder was 
aggravated during service and that it is currently aggravated 
by his service connected left foot injury.  The Veteran is 
competent to report his symptoms however, as a layperson, 
lacking in medical training and expertise, he cannot provide 
a competent opinion on a matter as complex as the aggravation 
of a pre-existing right knee disorder and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the entire claims file and examined the Veteran.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).


ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


